 



Exhibit 10.1
SECOND AMENDMENT TO THE PROGRESSIVE CORPORATION
EXECUTIVE DEFERRED COMPENSATION TRUST
(November 8, 2002, Amendment and Restatement)
     THIS SECOND AMENDMENT, dated and effective as of the first day of May,
2007, except as otherwise set forth herein, by and between Fidelity Management
Trust Company (the “Trustee”) and The Progressive Corporation (“Company”);
WITNESSETH:
     WHEREAS, the Trustee and Company heretofore entered into a Trust Agreement
dated November 8, 2002, with regard to The Progressive Corporation Executive
Deferred Compensation Trust (the “Trust”); and
     WHEREAS, Company has informed the Trustee that effective the close of
business on May 1, 2007, the assets of the American Funds® Washington Mutual
Investors Fundsm – Class A shall be frozen to new contributions and exchanges
in; and
     WHEREAS, Company now desires, and hereby directs the Trustee, in accordance
with Section 5 and Subsection 8(g) of the Trust Agreement, effective the close
of business on May 1, 2007, to redirect all participant contributions originally
directed to the American Funds® Washington Mutual Investors Fundsm – Class A to
the Vanguard Value Index Fund – Institutional Class. The parties hereto agree
that the Trustee shall have no discretionary authority with respect to this
redirection directed by Company. Any variation from the procedure described
herein may be instituted only at the express written direction of Company; and
     WHEREAS, Company hereby directs the Trustee, in accordance with Section 5
and Subsection 8(g) of the Trust Agreement, effective the close of business on
May 31, 2007, to liquidate all participant balances held in the American Funds®
Washington Mutual Investors Fundsm – Class A at its net asset value on such day,
and to invest the proceeds in the Vanguard Value Index Fund – Institutional
Class at its net asset value on such day. The parties hereto agree that the
Trustee shall have no discretionary authority with respect to this sale and
transfer directed by Company. Any variation from the procedure described herein
may be instituted only at the express written direction of Company; and
     WHEREAS, the Trustee and Company now desire to amend said Trust Agreement
as provided for in Section 12 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and
Company hereby amend the Trust Agreement by:

  (1)   Effective the close of business on May 1, 2007, amending the “investment
options” section of Schedule “A” to delete the reference to “Washington Mutual
Investors Fund – Class A” and replace it with “American Funds® Washington Mutual
Investors Fundsm – Class A (frozen to new contributions and exchanges in).”    
(2)   Effective the close of business on May 1, 2007, amending the “investment
options” section of Schedule “A” to add the following:

  •   Vanguard Value Index Fund — Institutional Class     •   Vanguard Growth
Index Fund — Institutional Class     •   Vanguard Mid-Cap Index Fund —
Institutional Class     •   Vanguard Total International Stock Index Fund –
Investor Class     •   Vanguard Small-Cap Index Fund – Institutional Class

 



--------------------------------------------------------------------------------



 



  (3)   Effective the close of business on May 31, 2007, amending the
“investment options” section of Schedule “A” to delete the following:

  •   American Funds® Washington Mutual Investors Fundsm – Class A (frozen to
new contributions and exchanges in)

     IN WITNESS WHEREOF, the Trustee and Company have caused this Second
Amendment to be executed by their duly authorized officers. By signing below,
the undersigned represent that they are authorized to execute this document on
behalf of the respective parties. Notwithstanding any contradictory provision of
the Trust Agreement that this document amends, each party may rely without duty
of inquiry on the foregoing representation.

         
THE PROGRESSIVE CORPORATION
  FIDELITY MANAGEMENT TRUST COMPANY  
 
    By:  
/s/ Charles E. Jarrett                               4/27/07
By:   /s/ Stephanie Nick                              5/9/07  
 
     
     Authorized Signatory                         Date
        Authorized Signatory                   Date

 